Citation Nr: 1315427	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-34 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a compensable rating for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a higher rate of special monthly compensation (SMC) for loss of use of a creative organ.

4.  Entitlement to service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus, type II. 







ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1961 to February 1965.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted SMC for loss of use of a creative organ.

The issues of (1) entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II; (2) entitlement to a compensable rating for erectile dysfunction as secondary to service-connected diabetes mellitus, type II; and (3) service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran receives SMC at the maximum rate provided for loss of use of a creative organ.






CONCLUSION OF LAW

The claim seeking a higher rate of SMC on the basis of loss of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 1114(k), 1155 (West 2002 & Supp. 2012), 38 C.F.R. § 3.350(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) . 

Regarding the claim seeking a higher rating of SMC on the basis of loss of use of a creative organ, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the Veteran is receiving the maximum rate available for loss of use of a creative organ, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

SMC Law and Analysis

The July 2007 rating decision on appeal granted service connection for erectile dysfunction as secondary to service-connected diabetes mellitus and assigned a zero (noncompensable) rating.  The July 2007 rating decision also granted SMC for loss of use of a creative organ.  

Although the Board is remanding the issue of an initial evaluation in excess of zero percent for erectile dysfunction as secondary to service-connected diabetes mellitus, the Board finds that, as explained in further detail below, the issue of a higher SMC rate is not inextricably intertwined with the increased rating claim for erectile dysfunction.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350; and Diagnostic Code 7522.  As a result, the currently appealed SMC claim may now be considered without prejudice to any future appeal as to the initial rating for separately service-connected and rated erectile dysfunction.  

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and                 38 C.F.R. §§ 3.350 and 3.352 (2012).

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a monthly amount, set by statute and adjusted annually, for each such loss, independent of any other awarded compensation.  38 U.S.C.A. § 1114(k).

The Veteran currently receives SMC for loss of use of a creative organ.  The governing statute and applicable regulation do not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  Even if the Veteran's erectile dysfunction disability is found to warrant a higher initial rating in any future appeal, the regulations under 38 U.S.C.A. § 1114(k) would not provide the Veteran with a higher SMC rate.  SMC rates are determined by statute and are not subject to the Board's discretion and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  As the disposition of this case is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A higher rate of special monthly compensation for loss of a creative organ is denied.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, remand is required to obtain relevant VA medical records and a VA medical examination. 

As stated above, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such records, because VA is deemed to have constructive possession of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In the February 2013 supplemental statement of the case, the RO referenced VA treatment records from Northport VA Medical Center dated September 29, 2004 to January 2013.  These VA treatment records appear to discuss the p Veteran's diabetes mellitus disability and associated conditions.  Upon review of the claims file and the Virtual VA electronic file, the only VA treatment notes of record are dated July 3, 2008 to July 30, 2009.  Accordingly, remand is required to obtain the outstanding VA treatment records.

Further, a remand is required to obtain a VA genitourinary medical examination for the Veteran's claim for an initial compensable rating for erectile dysfunction secondary to service-connected diabetes mellitus.  

Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, was established in a July 2007 rating decision, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.115b (2012), Diagnostic Codes 7599-7522, effective May 24, 2005.  

Diagnostic Code 7522 provides that a 20 percent rating is warranted for penis deformity with loss of erectile power. 

The pertinent evidence of record consists of the May 2007 VA diabetes mellitus examination where it was noted that the Veteran was prescribed Vardenafil for erectile dysfunction.  The May 2007 VA evaluation did not involve a genital examination and did not provide an opinion as to penile deformity.

In the most recent October 2010 VA diabetes mellitus examination, the Veteran reported that his erectile dysfunction began eight to ten years ago.  The Veteran stated that vaginal penetration with ejaculation was not possible and that he was currently being treated with Viagra.  The Veteran reported some improvement in the erectile dysfunction with this medication.  The October 2010 VA examiner noted that the Veteran's sexual life had been negatively affected from the residuals of erectile dysfunction related to his diabetes mellitus.  The VA examiner did not conduct a physical examination of the Veteran's creative organ and did not provide an opinion as to penile deformity.  Accordingly, the Board finds that a remand is necessary to obtain a VA genitourinary medical examination to assess the severity of the Veteran's erectile dysfunction, to include any penile deformity.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding VA treatment records from the Northport VA Medical Center not already associated with the file, to include treatment records dated prior to July 3, 2008 and after July 30, 2009. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Thereafter, the Veteran should be afforded a VA genitourinary examination to assess his erectile dysfunction.  The claims file and any pertinent records in Virtual VA that are not in the claims file should be made available to the examiner for review of the case.  After a physical examination, the examiner should specifically comment as to whether the Veteran has a penis deformity and loss of erectile power. 

3.  After the available evidence has been associated with the claims file, the RO/AMC should review the evidence of record and should determine if further development is warranted.  The RO/AMC should take any additional development, to include an examination or medical opinion, as deemed necessary. 

4.  The AOJ should then readjudicate the issues of (1) entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II; (2) entitlement to a compensable rating for erectile dysfunction as secondary to service-connected diabetes mellitus; and (3) service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran should be afforded the appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


